UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4206


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DONTE WISE, a/k/a Tay,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:12-cr-00458-ELH-3)


Submitted: September 29, 2020                               Decided: November 17, 2020


Before AGEE, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene V. Gorokhov, Ziran Zhang, BURNHAM & GOROKHOV PLLC, Washington,
D.C., for Appellant. James Thomas Wallner, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donte Wise appeals from his within-Guidelines 156-month sentence imposed

pursuant to his guilty plea to conspiracy to distribute cocaine. On appeal, counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious grounds for appeal but questioning the substantive reasonableness of Wise’s

sentence. Although advised of his right to file a pro se supplemental brief, Wise has not

done so. The Government has also declined to file a brief. After a thorough review of the

record, we affirm.

       We review Wise’s sentence for abuse of discretion. United States v. Bolton, 858
F.3d 905, 911 (4th Cir. 2017). First, we must “ensure that the district court committed no

significant procedural error, such as . . . improperly calculating[] the Guidelines range,

treating the Guidelines as mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing to adequately explain the

chosen sentence.” Gall v. United States, 552 U.S. 38, 51 (2007). If there is no procedural

error, we must then also consider the substantive reasonableness of Wise’s sentence,

“examin[ing] the totality of the circumstances to see whether the sentencing court abused

its discretion in concluding that the sentence it chose satisfied the standards set forth in

§ 3553(a).” United States v. Gomez-Jimenez, 750 F.3d 370, 383 (4th Cir. 2014) (internal

quotation marks omitted). See also United States v. Provance, 944 F.3d 213, 218 (4th Cir.

2019) (noting that “we are required to analyze procedural reasonableness before turning to

substantive reasonableness”).    A sentence must be “sufficient, but not greater than

necessary,” to accomplish the § 3553(a) sentencing goals. 18 U.S.C. § 3553(a). “Any

                                             2
sentence that is within or below a properly calculated Guidelines range is presumptively

reasonable.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). “Such a

presumption can only be rebutted by showing that the sentence is unreasonable when

measured against the 18 U.S.C. § 3553(a) factors.” Id.

      Here, the district court correctly calculated Wise’s advisory Guidelines range, heard

argument from counsel, provided Wise an opportunity to allocute, considered the § 3553(a)

sentencing   factors,   and   thoroughly   explained     its   reasons   for   imposing   the

within-Guidelines sentence. Therefore, we find no procedural error.

      Turning to the substantive reasonableness of the sentence, Wise argues first that the

district court did not properly consider the circumstances of the Government’s “sting,”

which permitted the Government to dictate most aspects of the crime. However, a review

of the district court’s extensive reasoning shows that the court considered and credited

Wise’s arguments concerning the sting in choosing a sentence at the low end of the

Guidelines range.

      Next, Wise asserts that the district court improperly considered uncharged conduct

that the Government chose not to pursue and contends that the Government’s charging

decisions are not an appropriate factor to consider. However, uncharged relevant conduct,

found by a preponderance of the evidence, is an appropriate sentencing factor to consider.

See United States v. Grubbs, 585 F.3d 793, 803-05 (4th Cir. 2009) (affirming sentence

where district court recounted “substantial uncharged conduct” when imposing sentence).

Here, there is no dispute that Wise’s admitted conduct and history would support other



                                            3
charges or enhancements. Accordingly, the district court did not consider an impermissible

factor.

          As such, we find that Wise’s sentence is substantively reasonable. In accordance

with Anders, we have reviewed the entire record in this case and have found no meritorious

grounds for appeal. We therefore affirm the district court’s judgment. This court requires

that counsel inform Wise, in writing, of the right to petition the Supreme Court of the

United States for further review. If Wise requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may move in this court for

leave to withdraw from representation. Counsel’s motion must state that a copy thereof

was served on Wise.        We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                              4